Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/22 has been entered.
 2.    Claims 1-22 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.

3. 	Claims 1, 5, 12, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9 and 10 of U. S. Patent No. 10,630494. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 5, 12, 14 and 17 of the instant application is anticipated by claims 1, 6, 9 and 10 of the patent where claims of the patent contain all the limitations of claims 1, 5, 12, 14 and 17 of the instant application. Therefore, Claims 1, 5, 12, 14 and 17 of the instant application therefore is not patently distinct from the earlier parent claim and as such is unpatentable for nonstatutory double patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, Claim recites “a physical medium dependent sublayer” is not clear to examiner what it is dependent from and how. However, examiner interprets the limitation as “a physical medium layer” for the purpose of examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-5, 7-10, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (“Hunter”), U.S. Patent No.  8,935543 and Faraz et al. (“Faraz”), U.S. Patent Publication No. 2016/0062432. 
Regarding Claims 1, 5 and 17, Hunter teaches a Power over Ethernet (PoE) system comprising:
a PoE Power Sourcing Equipment (PSE) [702], including a PSE Controller [712], connected to a first end of an Ethernet cable [Fig-8]; and
a PoE Powered Device (PD) [706], including a PD Controller [741], connected to a second end of the Ethernet cable [Fig-8], wherein the PoE PD further comprises:
a main processor [Fig-8(items 744 with 758)],
an auxiliary processor (item 741) configured to negotiate a power level with the PoE Power Sourcing Equipment (“741 is configured to support PoE negotiation with power sourcing equipment”) using a first data link layer (“over powered cable 722”) of the Ethernet cable [col-1 lines: 21-33(powered device (PD) comply with “IEEE 802.3af-2003 Power over Ethernet (PoE) standard … able provide a powered device (PD) with up to  15.5 watts of DC power over … communication cable”) and col-2 lines: 8-68(also PD receives “PoE power”)], and further configured to hold the PoE Powered Device in a low power state [col-12 lines: 45-60(“power sourcing equipment (PSE) 702 provides … predetermined initial level power... to power up enough circuitry to conduct subsequent PoE power negotiation with power sourcing equipment” in order to receive “higher, negotiated power level”), and
a second data link layer (772), wherein
the main processor (744 with 758) is configured to communicate over the Ethernet cable using the second data link layer [ col-12 line: 61 to col-13 line:3(communication takes place when determining presence of optional load 786 via 772)]. Hunter does not disclose expressly wherein negotiating the power level with the PoE Power Sourcing Equipment in a communication process that is conducted as a software based on link layer discovery protocol classification scheme. 
In the same field of endeavor (e.g., Persistent Power over Ethernet), Faraz teaches a PoE  Powered device (PD) coupled with a PoE power Sourcing Equipment [Para: 0014(“allocated power to the PD using a PoE manager and PSE in the network”)] and wherein the PoE  Powered device (PD) negotiating a power level with the PoE power Sourcing Equipment using a data link layer in a communication process that is conducted as a software based on link layer discovery protocol classification scheme [Para: 0024(“a PoE application executing in the operating system of a PoE-enabled network device determines a power allocation for one or more PDs which may occur after the PDs have been discovered and classified. To determine how much power to allocate to the PDs, the PoE application may communicate with the PDs using Link Layer Discovery Protocol (LLDP) which is vendor neutral communication protocol … The PDs may send requests for specific amounts of power using the communication protocol. The PoE application then determines whether it can fulfill the request based on, e.g., the number of connected PDs, priority amongst the PDs, available power remaining”)]. 
Accordingly, one of ordinary skill in the art at the time of the invention was applied would modify Hunter’s teachings of an auxiliary processor configured to negotiate a power level with the PoE Power Sourcing Equipment using a first data link layer of the Ethernet cable with Faraz’s teachings negotiating power level with the PoE Power Sourcing Equipment in a communication process that is conducted as a software based on link layer discovery protocol classification scheme for the purpose of building frame work on top of communication media according to IEEE 802.11 in order to provide faster discovery link layer device discovery and service query mechanism in PoE environment.
Regarding Claims 2, 8 and 15, Hunter teaches transfers power from the auxiliary processor to the main processor after the power level negotiation [col-12 lines: 3-12(power conversion/distribution module 606 “distributes received PoE power to respective loads”) and 45-60(when “741 delivers power to … detection unit 758 and control unit 744”].Hunter also teaches a switch is configured to receive a signal (such as priority signal for optional load) from the main processor (544 with 558) as described in col-11 lines: 43-60(“DIP switch” or “digitally controlled switches” is used to provide power to optional load)]. One of ordinary skill in the art would utilize Hunterer’s teachings of switches configured to receive a priority signal prior to providing power to optional load to modify and achieve a switching device in between auxiliary processor and main processor configured to receive a signal from the auxiliary processor that transfer power to the main processor for the purpose of allowing a finer control of power allotment , which make it possible for PSE to supply dynamically the power level needed by a PoE PD device.
Regarding Claims 3, 9, Hunter teaches wherein the switching device comprises:
a power relay configured to direct electrical power supplied by a DC-DC converter to either the main processor or the auxiliary processor [col-1 lines: 20-33(“power sourcing device (PSE) is able to provide a powered device … DC power”)].
Regarding Claims 4 and 10, Hunter teaches switching device is configured to direct electrical power supplied by a DC-DC converter to either the main processor or the auxiliary processor as set forth above. One of ordinary skill in the art can utilize a transistor as switching device to direct electrical power supplied by a DC-DC converter to either the main processor or the auxiliary processor based on design requirement.
Regarding Claims 7 and 19, Hunter teaches wherein the auxiliary processor is selected from the group consisting of a central processing unit (CPU) integrated circuit [Fig-8(integrated circuit 741)], and a state machine implemented on a field programmable gate array (FPGA).
Regarding Claim 14, Claim 14 is rejected on grounds corresponding to the reasons given above for claim 1 and Hunter furthermore discloses a method for initializing a Power over Ethernet (PoE) connection comprising:
 (b)    performing, at the PSE controller, a first power level classification in accordance with IEEE 802.3af; 
 (d)    determining whether a second power level classification, in accordance with IEEE 802.3at, has been performed [col-1 lines 20-33].
Regarding claim 16, Hunter teaches enabling a data transfer switch by the auxiliary processor subsequent to the step of booting up the main processor [col-12 lines: 45-60(“741 delivers power to … detection unit 758 and control unit 744”].
6.	Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter and Faraz as applied claim 1 above (hereinafter, “Hunter-Faraz”) and further in view of Park et al. (“Park”), U.S. Patent Publication No.  2011/0264941.
Regarding Claims 11 and 20, Hunter-Faraz teaches   an inter-processor communication bus (554) connected between the auxiliary processor and the main processor [Hunter, Fig-6]. Hunter does not disclose expressly wherein the inter-processor communication bus is configured to transfer status information from the auxiliary processor to the main processor prior to transferring power 
In the same field of endeavor (e.g., inter-processor communication and reducing power consumption caused by communication between processors in the portable terminal), Park teaches an inter-processor communication bus connected between an auxiliary processor (106) and a main processor [Fig-2(bus connecting slave processor 106 with main processor 108)]; and
said inter-processor communication bus configured to transfer status information from the auxiliary processor to the main processor [Para: 0011(slave processor for transmitting to the master processor indicator update information for updating the at least one indicator”, slave processor transmitting a status information to the master processor) and 0029; Fig-1].
Accordingly, one of ordinary skill in the art at the time of the invention was applied would modify Hunter-Faraz’s teachings of an inter-processor communication bus connected between the auxiliary processor and the main processor with Park’s teachings of an auxiliary processor coupled with a main processor via an inter-processor communication bus configured to transfer status information in order for Hunter-Faraz to transfer status information from the auxiliary processor to the main processor prior to transferring power to the main processor for the purpose of  getting the main processor update itself in order to be ready for upcoming activation or boot cycle and to reduce latency. 
7.	Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter-Faraz, Applicant’s admitted prior art (“AAPA”) and Radermacher et al (“Raderm”), U.S. Patent Application Pub No. 2018/0019884.
Regarding Claims 6 and 18, Hunter-Faraz teaches all the limitation of claims 6 and 18 as described rejecting claims 1 and 17 above.    Hunter-Faraz does not disclose expressly a non-volatile memory associated with the auxiliary processor and configured to store a MAC address associated with the main processor, and a required PoE power level.
In the same field of endeavor, (e.g., initializing a PoE device by an auxiliary processor), AAPA teaches a memory associated with the auxiliary processor and configured to store a MAC address associated with the main processor [AAPA, 0012 and 0015] and a required PoE power level [AAPA, Para: 0006(when controller applies classification voltage back to PSE controller 11)]. 
Accordingly, one of ordinary skill in the art at the time of the invention was applied would modify Hunter-Faraz’s teachings of an auxiliary processor negotiating power for a powered device in PoE environment with AAPA’s teachings of a memory associated with the auxiliary processor and configured to store a MAC address associated with the main processor and a required PoE power level for the purpose of  having all information readily available for the main processor for next boot period in order to fast track the boot process. 
Also in the same field of endeavor (e.g., networking equipment powered by other network equipment over wired data telecommunication network connection), Raderm teaches a powered device including a non-volatile memory containing powered device class information [ Para: 0078].
Accordingly, one of ordinary skill in the art at the time of the invention was applied would modify Hunter-Faraz’s teachings of a PoE Powered Device in a PoE environment including a PD Controller connected to a second end of the Ethernet cable with Raderm’s teachings of non-volatile memory in powered device holding class information of Powered Device for the purpose of storing data in secure storage in order to avoiding loss valuable information.
8.	Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter-Faraz and Park (hereinafter, “HFP”) and further in view of Takumi Kitabayashi (“Kitabayashi”), U.S. Patent No. 10,666723.
Regarding Claims 21 and 22, HFP teaches   an inter-processor communication bus (554) connected between the auxiliary processor and the main processor [Hunter, Fig-6] configured to transfer status information from the auxiliary processor to the main processor prior to transferring power as set forth above. HFP does not disclose expressly wherein such status information includes negotiated speed, duplex setting, and other information about the power negotiating grant. 
In the same field of endeavor (e.g., data transmitting among devices based on communication speed), Kitabayashi teaches a communication status between multiple communication devices, wherein such status information includes negotiated speed, duplex setting, and other information about the power negotiating grant [col-2 lines: 4-20(“a communication status data set indicating a communication speed at which the plural distribution data communication device communicates with each of its counter parties”)]. 
Accordingly, one of ordinary skill in the art at the time of the invention was applied would modify HFP’s teachings of an inter-processor communication bus connected between the auxiliary processor and the main processor configured to transfer status information from the auxiliary processor to the main processor prior to transferring power with Kitabayashi’s teachings of a status information between communication devices including negotiated speed, duplex setting, and other information about the power negotiating grant for the  purpose of  reducing latency and improving data transmission between an auxiliary processor and a main processor in order to have an efficient system.
9.	Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter and Aloni et al. (“Aloni”), U.S. Patent Publication No. 2007/0165663.
Regarding Claim 12, Hunter teaches a powered device (PD) controller (541) suitable for use within a Power over Ethernet (PoE) PD, the PD controller comprising:
powered device controller circuitry (541);
a physical medium dependent sublayer (534); and
Hunter does not disclose expressly a data switch operable to selectively connect either a first physical medium attachment sublayer or a second physical medium attachment sublayer to the physical medium dependent sublayer.
In the same field of endeavor (e.g., Plurality of physical layers for network connections), Aloni teaches a physical medium dependent sublayer (400a) and a data switch (switch 424) operable to selectively connect either a first physical medium attachment sublayer (PHY sublayer 400b) or a second physical medium attachment sublayer (PHY sublayer 400c) to the physical medium dependent sublayer [Para: 0045 and Fig-4b].
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Hunter’s teachings of Power over Ethernet (PoE) PD controller comprising powered device controller circuitry and a physical medium sublayer with Aloni’s teachings of a data switch operable to selectively connect either a first physical medium attachment sublayer or a second physical medium attachment sublayer to the physical medium dependent sublayer for the purpose of dynamically selecting first or second physical medium dependent sublayer based on based on their activity level in order to save power in PoE environment.  
Regarding Claim 13, Hunter teaches the PD controller having each of the powered device controller circuitry (541), and physical medium dependent sublayer (522) are collocated on an integrated circuit chip [Fig-6].
Aloni teaches data switch (424) is on an integrated circuit chip [Fig-4b].

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1, 5 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection(s) of claim(s) 2, 11, 12 and 14 have been fully considered and are clarified upon further consideration with a new ground(s) of rejection as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187